FORM OF
PLEDGE AND SECURITY AGREEMENT

 

This PLEDGE AND SECURITY AGREEMENT, dated as of July 30, 2007 (this
“Agreement”), is entered into by and among MAVERICK OIL AND GAS, INC., a Nevada
corporation (the “Debtor”), and __________________________________ and
__________________________ (together, the “Secured Parties”), the Holders of
those certain Senior Secured Convertible Debentures due 2009 (or other date as
set forth therein) in the original aggregate principal amount of $27,759,503.96,
as the same may be amended from time to time (the “July 2007 Debentures”),
issued by the Debtor to the Secured Parties in connection with that certain
Securities Exchange Agreement entered into by and among the Debtor and the
Secured Parties on the date hereof (the “Exchange Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, reference is made to (i) those certain senior secured convertible
debentures issued and sold by the Debtor on November 16, 2006, as the same may
be amended from time to time (the “November Debentures”), to the Secured Parties
(or their predecessors in interest) in connection with that certain Securities
Purchase Agreement entered into by and among the Debtor and the Secured Parties
(or their predecessors in interest), as the same may be amended from time to
time (the “November SPA”), (ii) those certain senior secured convertible
debentures issued and sold by the Debtor on January 5, 2006, as the same may be
amended from time to time (the “January Debentures”), to the Secured Parties (or
their predecessors in interest) in connection with a Securities Purchase
Agreement entered into by and among the Debtor and the Secured Parties (or their
predecessors in interest), as the same may be amended from time to time (the
“January SPA”) and (iii) those certain senior secured convertible debentures
issued and sold by the Debtor on June 21, 2006, as the same may be amended from
time to time (the “June Debentures” and together with the November Debentures
and the January Debentures, the “Former Debentures”), to the Secured Parties (or
their predecessors in interest) in connection with a Securities Purchase
Agreement entered into by and among the Debtor and the Secured Parties (or their
predecessors in interest), as the same may be amended from time to time (the
“June SPA” and together with the November SPA, the January SPA and the Exchange
Agreement, the “Securities Purchase Agreements”);

 

WHEREAS, pursuant to the July 2007 Debentures and the Former Debentures, the
Secured Parties have extended or have agreed to extend certain loans described
above to the Debtor as evidenced by the July 2007 Debentures;

 

WHEREAS, the Debtor is exchanging all of the Former Debentures for the July 2007
Debentures pursuant to the Exchange Agreement;

 

WHEREAS, reference is made to that certain Security Agreement, dated as of
January 5, 2006 (the “January Pledge and Security Agreement”), that certain
Pledge and Security Agreement, dated as of June 21, 2006 (the “June Pledge and
Security Agreement”), that certain Pledge and Security Agreement, dated as of
November 16, 2006 (the “November Pledge and Security Agreement”, and together
with the June Pledge and Security Agreement, the January Pledge and Security
Agreement and this Agreement, the “Pledge and Security

 


--------------------------------------------------------------------------------



 

Agreements” and each a “Pledge and Security Agreement”) by and among the Debtor
and the Secured Parties (or their predecessors in interest) pursuant to which
the Debtor granted to the Secured Parties (or their predecessors in interest) a
lien on and security interest in all of the Collateral (as defined in each
agreement); and

 

WHEREAS, in conjunction herewith, the Debtor is reaffirming each Pledge and
Security Agreement for the purpose of, among other things, (i) reaffirming the
grant of the lien and security interests made thereby and (ii) for the avoidance
of doubt, expressly affirming herein that the Collateral provided for therein
shall also secure the full, prompt and complete payment and performance when due
of the July 2007 Debentures in addition to all other obligations secured
thereby.

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“general intangibles” and “proceeds”) shall have the respective meanings given
such terms in Article 9 of the UCC, and capitalized terms not otherwise defined
herein shall have the meaning given them in the applicable Securities Purchase
Agreements described above.

 

(a) “Collateral” means the collateral in which the Secured Parties are granted a
security interest by this Agreement and which shall include the following,
whether presently owned or existing or hereafter acquired or coming into
existence, and all additions and accessions thereto and all substitutions and
replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer of the
Collateral and of insurance covering the same and of any tort claims in
connection therewith:

 

(i) all Accounts, Deposit Accounts, Instruments, Documents, Chattel Paper
(whether Tangible Chattel Paper or Electronic Chattel Paper), Goods (including
Inventory, Equipment, Fixtures and Motor Vehicles), Payment Intangibles,
Software and other General Intangibles and all Letter-of-Credit Rights;

 

(ii) the shares of common stock and preferred stock of, or partnership,
membership and other ownership interests in any subsidiary organized under the
laws of the United States or any political subdivision thereof, now or hereafter
owned by the Debtor, and all certificates evidencing the same (collectively, the
“Pledged Equity”), together with, in each case:

 

(1)  all shares, securities, monies or property representing a dividend on any
of the Pledged Equity, or representing a distribution or return of capital upon
or in respect of the Pledged Equity, or resulting from a split up, revision,
reclassification or other like change of the Pledged Equity or otherwise
received in exchange therefor, and any subscription

 

2

 


--------------------------------------------------------------------------------



 

warrants, rights or options issued to the holders of, or otherwise in respect
of, the Pledged Equity, and

 

(2)  without affecting the obligations of the Debtor under any provision
prohibiting such action hereunder or under any other Transaction Document, in
the event of any consolidation or merger or similar transaction in which a
subsidiary of the Debtor is not the surviving corporation, all ownership
interests of any class or character of the successor corporation (unless such
successor corporation is the Debtor itself), formed by or resulting from such
consolidation or merger (the Pledged Equity, together with all other
certificates, shares, securities, properties or moneys as may from time to time
be pledged hereunder pursuant to this clause (2) and clause (1) above being
herein collectively called the “Equity Collateral”);

 

(iii)             all Investment Property, Financial Assets and Securities
Accounts not covered by the foregoing clauses (i), (i) and (iii);

 

(iv)             all Intellectual Property;

 

(v)             all commercial tort claims described on Schedule C hereto;

 

(vi)            all other tangible and intangible property of the Debtor,
including all books, correspondence, credit files, records, invoices, tapes,
cards, computer runs and other papers and documents in the possession or under
the control of the Debtor or any computer bureau or service company from time to
time acting for the Debtor;

 

(vii)           all Proceeds and products in whatever form of all or any part of
the other Collateral, including all rents, profits, income and benefits and all
proceeds of insurance and all condemnation awards and all other compensation for
any event of loss with respect to all or any part of the other Collateral
(together with all rights to recover and proceed with respect to the same), and
all accessions to, substitutions for and replacements of all or any part of the
other Collateral.

 

(b) “Obligations” means all obligations of the Debtor owed to the Secured
Parties whether now or hereafter existing, voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from the Secured
Parties as a preference, fraudulent transfer or otherwise as such obligations
may be amended, supplemented, converted, extended or modified from time to time.

 

(c) “UCC” means the Uniform Commercial Code and or any other applicable law of
any jurisdiction (including, without limitation, the state of Nevada and New
York) as to any Collateral located therein.

 

 

3

 


--------------------------------------------------------------------------------



 

 

2. Grant of Security Interest.



 

(a) As an inducement for the Secured Parties to extend the loans as evidenced by
the July 2007 Debentures and to secure the complete and timely payment,
performance and discharge in full, as the case may be, of all of the
Obligations, the Debtor hereby unconditionally and irrevocably pledges, grants
and hypothecates to the Secured Parties a continuing security interest in and
to, a lien upon and a right of set-off against all of their respective right,
title and interest of whatsoever kind and nature in and to, the Collateral

 

(b) The Debtor hereby reaffirms that the January Pledge and Security Agreement
and all Collateral (as defined in the January Pledge and Security Agreement)
encumbered thereby, continues and will continue to secure to the fullest extent
possible the payment and performance of all Obligations.

 

(c) The Debtor hereby reaffirms that the June Pledge and Security Agreement and
all Collateral (as defined in the June Pledge and Security Agreement) encumbered
thereby, continues and will continue to secure to the fullest extent possible
the payment and performance of all Obligations.

 

(d) The Debtor hereby reaffirms that the November Pledge and Security Agreement
and all Collateral (as defined in the November Pledge and Security Agreement)
encumbered thereby, continues and will continue to secure to the fullest extent
possible the payment and performance of all Obligations.

 

(collectively, the “Security Interest”).

 

3. Representations, Warranties, Covenants and Agreements of the Debtor. The
Debtor represents and warrants to, and covenants and agrees with, the Secured
Parties as follows:

 

(a) The Debtor has the requisite corporate power and authority to enter into
this Agreement and otherwise to carry out its obligations hereunder. The
execution, delivery and performance by the Debtor of this Agreement and the
filings contemplated therein have been duly authorized by all necessary action
on the part of the Debtor and no further action is required by the Debtor.

 

(b) The Debtor represents and warrants that it has no place of business or
offices where its books of account and records are kept (other than temporarily
at the offices of its attorneys or accountants) or places where Collateral is
stored or located, except as set forth on Schedule A attached hereto.

 

(c) The Debtor is the sole owner of the Collateral (except for non-exclusive
licenses granted by the Debtor in the ordinary course of business), free and
clear of any liens, security interests, encumbrances, rights or claims, and is
fully authorized to grant the Security Interest in and to pledge the Collateral.
There is not on file in any governmental or regulatory authority, agency or
recording office an effective financing

 

4

 


--------------------------------------------------------------------------------



 

statement, security agreement, license or transfer or any notice of any of the
foregoing (other than those filed in favor of the Secured Parties) covering or
affecting any of the Collateral. So long as this Agreement shall be in effect,
the Debtor shall not execute and shall not knowingly permit to be on file in any
such office or agency any such financing statement or other document or
instrument (except to the extent filed or recorded in favor of the Secured
Parties pursuant to the terms of the Pledge and Security Agreements).

 

(d) No part of the Collateral has been judged invalid or unenforceable. No
written claim has been received that any Collateral or the Debtor’s use of any
Collateral violates the rights of any third party. There has been no adverse
decision to the Debtor’s claim of ownership rights in or exclusive rights to use
the Collateral in any jurisdiction or to the Debtor’s right to keep and maintain
such Collateral in full force and effect, and there is no proceeding involving
said rights pending or, to the best knowledge of the Debtor, threatened before
any court, judicial body, administrative or regulatory agency, arbitrator or
other governmental authority.

 

(e) The Debtor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto and may not relocate
such books of account and records or tangible Collateral unless it delivers to
the Secured Parties at least 30 days prior to such relocation (i) written notice
of such relocation and the new location thereof (which must be within the United
States) and (ii) evidence that appropriate financing statements under the UCC
and other necessary documents have been filed and recorded and other steps have
been taken to perfect the Security Interest to create in favor of each of the
Secured Parties a valid, perfected and continuing perfected first priority lien
in the Collateral.

 

(f) This Agreement creates in favor of the Secured Parties a valid security
interest in the Collateral securing the payment and performance of the
Obligations and, upon making the filings described in the immediately following
sentence, a perfected first priority security interest in such Collateral.

 

(g) The Debtor hereby authorizes each of the Secured Parties to file one or more
financing statements under the UCC, with respect to the Security Interest with
the proper filing and recording agencies in any jurisdiction deemed proper by
them.

 

(h) The execution, delivery and performance of this Agreement by the Debtor does
not conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing the Debtor’s debt or otherwise) or other understanding to
which the Debtor is a party or by which any property or asset of the Debtor is
bound or affected. No consent (including, without limitation, from stockholders
or creditors of the Debtor) is required for the Debtor to enter into and perform
its obligations hereunder.

 

 

5

 


--------------------------------------------------------------------------------



 

 

(i) The Debtor shall at all times maintain the liens and Security Interest
provided for hereunder as valid and perfected first priority liens and security
interests in the Collateral in favor of the Secured Parties until this Agreement
and the Security Interest hereunder shall be terminated pursuant to Section 11
hereof. The Debtor hereby agrees to defend the same against any and all persons.
The Debtor shall safeguard and protect all Collateral for the account of the
Secured Parties. The Debtor irrevocably authorizes the Secured Parties at any
time and from time to time to file in any filing office in any jurisdiction any
initial financing statement or amendment thereto that indicates the collateral
as “all assets” or “all personal property” of the Debtor or words of similar
effect and will pay the cost of filing the same in all public offices wherever
filing is, or is deemed by the Secured Parties to be, necessary or desirable to
effect the rights and obligations provided for herein. Without limiting the
generality of the foregoing, the Debtor shall pay all fees, taxes and other
amounts necessary to maintain the Collateral and the Security Interest
hereunder, and the Debtor shall obtain and furnish to the Secured Parties from
time to time, upon demand, such releases and/or subordinations of claims and
liens which may be required to maintain the priority of the Security Interest
hereunder.

 

(j) The Debtor will not transfer, pledge, hypothecate, encumber, license (except
for non-exclusive licenses granted by the Debtor in its ordinary course of
business and sales of inventory), sell or otherwise dispose of any of the
Collateral without the prior written consent of the Secured Parties.

 

(k)     The Debtor shall keep and preserve its Equipment, Inventory and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.

 

(l) The Debtor shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Parties promptly, in sufficient detail, of any substantial
change in the Collateral, and of the occurrence of any event which would have a
material adverse effect on the value of the Collateral or on the Secured
Parties’ security interest therein.

 

(m) The Debtor shall promptly execute and deliver to the Secured Parties such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as any Secured Party may from time to time request and may in its
sole discretion deem necessary to perfect, protect or enforce its security
interest in the Collateral including, without limitation, if applicable, the
execution and delivery of a separate security agreement with respect to the
Debtor’s intellectual property (“Intellectual Property Security Agreement”) in
which each of the Secured Parties has been granted a security interest
hereunder, substantially in a form acceptable to the Secured Party, which
Intellectual Property Security Agreement, other than as stated therein, shall be
subject to all of the terms and conditions hereof.

 

 

6

 


--------------------------------------------------------------------------------



 

 

(n) The Debtor shall permit the Secured Parties and their representatives and
agents to inspect the Collateral at any time, and to make copies of records
pertaining to the Collateral as may be requested by the Secured Parties from
time to time.

 

(o) The Debtor shall take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.

 

(p) The Debtor shall promptly notify the Secured Parties in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against any Collateral and of any other information received by
the Debtor that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Secured Parties hereunder.

 

(q) All information heretofore, herein or hereafter supplied to the Secured
Parties by or on behalf of the Debtor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.

 

(r) The Debtor shall, and cause it subsidiaries to, at all times preserve and
keep in full force and effect their respective valid existence and good standing
and any rights and franchises material to their businesses.

 

(s) The Debtor will not change its name, corporate structure, or identity, or
add any new fictitious name unless it provides at least 30 days prior written
notice to the Secured Parties of such change and, at the time of such written
notification, the Debtor provides any financing statements or fixture filings
necessary to perfect and continue perfected the perfected first priority
Security Interest granted and evidenced by the Security and Pledge Agreements.

 

(t)      The Debtor may not consign any of its Inventory or sell any of its
Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale without the consent of the Secured Parties which shall
not be unreasonably withheld.

 

(u) The Debtor may not relocate its chief executive office to a new location
without providing thirty (30) days prior written notification thereof to the
Secured Parties and so long as, at the time of such written notification, the
Debtor provides any financing statements or fixture filings necessary to perfect
and continue perfected the perfected first priority Security Interest granted
and evidenced by the Security and Pledge Agreements.

 

(v)  The Debtor, to the extent any of its subsidiaries has opted into Article 8
of the UCC, shall not allow such entity to amend its organizational documents so
as to opt out of Article 8 of the UCC.

 

(w) The Debtor, to the extent any of its subsidiaries has not opted into Article
8 of the UCC, shall not allow such entity to amend its organizational documents
so as to opt into Article 8 of the UCC.

 

 

7

 


--------------------------------------------------------------------------------



 

 

 

4. Defaults. The following events shall be “Events of Default”:



 

(a) The occurrence of an Event of Default (as defined in the July 2007
Debentures);

 

(b) Any representation or warranty of the Debtor in this Agreement shall prove
to have been incorrect in any material respect when made;

 

(c) The failure by the Debtor to observe or perform any of its obligations
hereunder for five (5) days after delivery to the Debtor of notice of such
failure by or on behalf of a Secured Party; or

 

(d) If any provision of this Agreement shall at any time for any reason be
declared to be null and void, or the validity or enforceability hereof shall be
contested by Debtor, or a proceeding shall be commenced by the Debtor, or by any
governmental authority having jurisdiction over the Debtor, seeking to establish
the invalidity or unenforceability thereof, or the Debtor shall deny that the
Debtor has any liability or obligation purported to be created under this
Agreement.

 

5. Duty To Hold In Trust. Upon the occurrence of any Event of Default and at any
time thereafter, the Debtor shall, upon receipt of any revenue, income or other
sums subject to the Security Interest, whether payable pursuant to the July 2007
Debentures or otherwise, or of any check, draft, note, trade acceptance or other
instrument evidencing an obligation to pay any such sum, hold the same in trust
for the Secured Parties and shall forthwith endorse and transfer any such sums
or instruments, or both, to the Secured Parties (pro rata in accordance with the
principal amount of the July 2007 Debentures held by each) for application to
the satisfaction of the Obligations.

 

6. Rights and Remedies Upon Default. Upon the occurrence of any Event of Default
and at any time thereafter, each Secured Party shall have the right to exercise
all of the remedies conferred hereunder and under the July 2007 Debentures, and
each Secured Party shall have all the rights and remedies of a secured party
under the UCC. Without limitation, each Secured Party shall have the following
rights and powers:

 

(a) The Majority Secured Party shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and the Debtor shall assemble the Collateral and
make it available to the Majority Secured Party at places which the Majority
Secured Party shall reasonably select, whether at the Debtor’s premises or
elsewhere, and make available to the Majority Secured Party, without rent, all
of the Debtor’s respective premises and facilities for the purpose of the
Majority Secured Party taking possession of, removing or putting the Collateral
in saleable or disposable form.

 

 

8

 


--------------------------------------------------------------------------------



 

 

(b) The Majority Secured Party shall have the right to operate the business of
the Debtor using the Collateral and shall have the right to assign, sell, lease
or otherwise dispose of and deliver all or any part of the Collateral, at public
or private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Majority Secured Party may deem commercially
reasonable, all without (except as shall be required by applicable statute and
cannot be waived) advertisement or demand upon or notice to the Debtor or right
of redemption of the Debtor, which are hereby expressly waived. Upon each such
sale, lease, assignment or other transfer of Collateral, the Majority Secured
Party may, unless prohibited by applicable law which cannot be waived, purchase
all or any part of the Collateral being sold, free from and discharged of all
trusts, claims, right of redemption and equities of the Debtor, which are hereby
waived and released. For purposes of this Agreement, “Majority Security Party”
shall mean the Secured Party or Security Parties that hold in the aggregate a
July 2007 Debenture or July 2007 Debentures representing a majority in aggregate
principal amount of all July 2007 Debentures.

 

7. Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder shall be applied first, to the expenses
of retaking, holding, storing, processing and preparing for sale, selling, and
the like (including, without limitation, any taxes, fees and other costs
incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Majority Secured Party in enforcing
its rights hereunder and in connection with collecting, storing and disposing of
the Collateral, and then to satisfaction of the Obligations to each Secured
Party, and to the payment of any other amounts required by applicable law, after
which the Secured Parties shall pay to the Debtor any surplus proceeds. If, upon
the sale, license or other disposition of the Collateral, the proceeds thereof
are insufficient to pay all amounts to which the Secured Parties are legally
entitled, the Debtor will be liable for the deficiency, together with interest
thereon, at the rate of 15% per annum or the lesser amount permitted by
applicable law (the “Default Rate”), and the reasonable fees of any attorneys
employed by the Majority Secured Party to collect such deficiency. To the extent
permitted by applicable law, the Debtor waives all claims, damages and demands
against the Secured Parties arising out of the repossession, removal, retention
or sale of the Collateral, unless due to the gross negligence or willful
misconduct of the Secured Parties.

 

8. Costs and Expenses. The Debtor agrees to pay all reasonable out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements pursuant to
the UCC, continuation statements, partial releases and/or termination statements
related thereto or any expenses of any searches reasonably required by any
Secured Party. The Debtor shall also pay all other claims and charges which in
the reasonable opinion of the Majority Secured Party might prejudice, imperil or
otherwise affect the Collateral or the Security Interest therein. The Debtor
will also, upon demand, pay to the Majority Secured Party the amount of any and
all reasonable expenses, including the reasonable fees and expenses of its
counsel and of any experts and agents, which the Majority Secured Party may
incur in connection with (i) the enforcement of this Agreement, (ii) the custody
or preservation of, or the sale of, collection from, or other realization upon,
any of the Collateral, or

 

9

 


--------------------------------------------------------------------------------



 

(iii) the exercise or enforcement of any of the rights of the Secured Parties
under the July 2007 Debentures or any of the Former Debentures, if applicable.
Until so paid, any fees payable hereunder shall be added to the principal amount
of the July 2007 Debentures and shall bear interest at the Default Rate.

 

9. Responsibility for Collateral. The Debtor assumes all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason.

 

10. Security Interest Absolute. All rights of each Secured Party and all
Obligations of the Debtor hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the July 2007 Debentures, the Former Debentures, if applicable, or any agreement
entered into in connection with the foregoing, or any portion hereof or thereof;
(b) any change in the time, manner or place of payment or performance of, or in
any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from the July 2007 Debentures, the
Former Debentures, if applicable, or any other agreement entered into in
connection with the foregoing; (c) any exchange, release or nonperfection of any
of the Collateral, or any release or amendment or waiver of or consent to
departure from any other collateral for, or any guaranty, or any other security,
for all or any of the Obligations; (d) any action by the Majority Secured Party
to obtain, adjust, settle and cancel in its sole discretion any insurance claims
or matters made or arising in connection with the Collateral; or (e) any other
circumstance which might otherwise constitute any legal or equitable defense
available to the Debtor, or a discharge of all or any part of the Security
Interest granted hereby. Until the Obligations shall have been paid and
performed in full, the rights of each Secured Party shall continue even if the
Obligations are barred for any reason, including, without limitation, the
running of the statute of limitations or bankruptcy. The Debtor expressly waives
presentment, protest, notice of protest, demand, notice of nonpayment and demand
for performance. In the event that at any time any transfer of any Collateral or
any payment received by any Secured Party hereunder shall be deemed by final
order of a court of competent jurisdiction to have been a voidable preference or
fraudulent conveyance under the bankruptcy or insolvency laws of the United
States, or shall be deemed to be otherwise due to any party other than any
Secured Party, then, in any such event, the Debtor’s obligations hereunder shall
survive cancellation of this Agreement, and shall not be discharged or satisfied
by any prior payment thereof and/or cancellation of this Agreement, but shall
remain a valid and binding obligation enforceable in accordance with the terms
and provisions hereof. The Debtor waives all right to require a Secured Party to
proceed against any other person or to apply any Collateral which such Secured
Party may hold at any time, or to marshal assets, or to pursue any other remedy.
The Debtor waives any defense arising by reason of the application of the
statute of limitations to any obligation secured hereby.

 

11. Term of Agreement. This Agreement and the Security Interest shall terminate
on the date on which all payments under the July 2007 Debentures have been made
in full or have been satisfied and all other Obligations have been paid or
discharged. Upon such termination, each Secured Party, at the request and at the
expense of the Debtor, will join in executing any

 

10

 


--------------------------------------------------------------------------------



 

termination statement with respect to any financing statement executed and filed
pursuant to this Agreement.

 

12. Power of Attorney; Further Assurances.



 

(a) The Debtor authorizes the Majority Secured Party, and does hereby make,
constitute and appoint the Majority Secured Party and its respective officers,
agents, successors or assigns with full power of substitution, as the Debtor’s
true and lawful attorney-in-fact, with power, in the name of the Majority
Secured Party or the Debtor, after the occurrence and during the continuance of
an Event of Default, (i) to endorse any note, checks, drafts, money orders or
other instruments of payment (including payments payable under or in respect of
any policy of insurance) in respect of the Collateral that may come into
possession of the Secured Party; (ii) to sign and endorse any financing
statement pursuant to the UCC or any invoice, freight or express bill, bill of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts, and other documents
relating to the Collateral; (iii) to pay or discharge taxes, liens, security
interests or other encumbrances at any time levied or placed on or threatened
against the Collateral; (iv) to demand, collect, receipt for, compromise, settle
and sue for monies due in respect of the Collateral; and (v) generally, to do,
at the option of the Majority Secured Party, and at the expense of the Debtor,
at any time, or from time to time, all acts and things which the Majority
Secured Party deem necessary to protect, preserve and realize upon the
Collateral and the Security Interest granted therein in order to effect the
intent of this Agreement and the July 2007 Debentures all as fully and
effectually as the Debtor might or could do; and the Debtor hereby ratifies all
that said attorney shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable for the
term of this Agreement and thereafter as long as any of the Obligations shall be
outstanding.

 

(b) On a continuing basis, the Debtor will make, execute, acknowledge, deliver,
file and record, as the case may be, with the proper filing and recording
agencies in any jurisdiction, including, without limitation, the jurisdictions
indicated on Schedule B attached hereto, all such instruments, and take all such
action as may reasonably be deemed necessary or advisable, or as reasonably
requested by the Majority Secured Party, to perfect the Security Interest
granted hereunder and otherwise to carry out the intent and purposes of this
Agreement, or for assuring and confirming to the Majority Secured Party the
grant or perfection of a perfected first priority security interest in all the
Collateral under the UCC.

 

(c) The Debtor hereby irrevocably appoints the Majority Secured Party as the
Debtor’s attorney-in-fact, with full authority in the place and instead of the
Debtor and in the name of the Debtor, from time to time in the Majority Secured
Party’s discretion, to take any action and to execute any instrument which the
Majority Secured Party may deem necessary or advisable to accomplish the
purposes of this Agreement, including the filing, in its sole discretion, of one
or more financing or continuation statements and amendments thereto, relative to
any of the Collateral without the signature of the Debtor where permitted by
law.

 

 

11

 


--------------------------------------------------------------------------------



 

 

13. Notices. All notices, requests, demands and other communications hereunder
shall be subject to the notice provision of the applicable Securities Purchase
Agreement.

 

14. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Majority Secured Party shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any Secured Party’s rights and
remedies hereunder.

 

15. Best Efforts for Licensed Collateral. Notwithstanding any other provision
contained herein or any of the other Transaction Documents, upon the occurrence
of an Event of Default, the Debtor hereby agrees that with respect to any part
of the Collateral which may require the consent of any third party or third
parties in order for the Debtor to transfer and/or convey its interest in and to
such Collateral to the Majority Secured Party, as may be required in accordance
herewith, the Debtor agrees to and shall use its best efforts to obtain such
consents or approvals in as expedient manner as possible.

 

16. Miscellaneous.

 

(a) No course of dealing between the Debtor and any Secured Party, nor any
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder or under the July 2007 Debentures
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

 

(b) All of the rights and remedies of each Secured Party with respect to the
Collateral, whether established hereby or by the July 2007 Debentures, the
Former Debentures, if applicable, or by any other agreements, instruments or
documents or by law shall be cumulative and may be exercised singly or
concurrently.

 

(c) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.

 

(d) In the event any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction,

 

12

 


--------------------------------------------------------------------------------



 

such provision, as to such jurisdiction, shall be ineffective to the extent of
such invalidity, prohibition or unenforceability without invalidating the
remaining portion of such provision or the other provisions of this Agreement
and without affecting the validity or enforceability of such provision or the
other provisions of this Agreement in any other jurisdiction.

 

(e) No waiver of any breach or default or any right under this Agreement shall
be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default or right, whether of the same or similar nature or otherwise.

 

(f)   This Agreement shall be binding upon and inure to the benefit of each
party hereto and its successors and assigns.

 

(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

 

(h) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York. Each party agrees
that all proceedings concerning the interpretations, enforcement and defense of
the transactions contemplated by this Agreement and the July 2007 Debentures,
the Former Debentures, if applicable (whether brought against a party hereto or
its respective affiliates, directors, officers, shareholders, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in New York, New York. Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in New York, New
York for the adjudication of any dispute hereunder or in connection herewith or
with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any proceeding, any claim that
it is not personally subject to the jurisdiction of any such court or that such
proceeding is improper. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence a proceeding to
enforce any provisions of this Agreement, then the prevailing party in such
proceeding shall be reimbursed by the other party for its reasonable attorneys
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such proceeding.

 

 

13

 


--------------------------------------------------------------------------------



 

 

(i) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

[signature page follows]

 

 

14

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Pledge and Security
Agreement to be duly executed on the day and year first above written.

 

 

DEBTOR

 

MAVERICK OIL AND GAS, INC.

 

 

 

 

Address for Notice and Delivery:

16415 Addison Road, Suite 850
Addison, Texas 75001-5332

Attn: Chief Executive Officer

 

By:___/s/ Stephen M. Cohen____________

Name: Stephen M. Cohen

Title: Chief Executive Officer

 

 

 



 

                                          
                                          
                                                             


--------------------------------------------------------------------------------



 

 

 

SECURED PARTY

 



 

 

 

 











Attn:

 

 

By:

 

By:___/s/ _____________

Name:

Title: Chief Financial Officer

 

 

 



 

                                          
                                          
                                                             


--------------------------------------------------------------------------------



 

 

 

SECURED PARTY

 



 

 

 

 













 

 

 

By:__________________________________________

Name:

Title:

 

 

 



 

                                          
                                          
                                                             


--------------------------------------------------------------------------------



 

 

 

SCHEDULE A

 

Principal Place of Business of Debtor:

 

16415 Addison Road, Suite 850, Addison, Texas 75001-5332

 

Locations Where Collateral is Located or Stored:

 

1314 Las Olas Blvd., Suite 103, Fort Lauderdale, FL 33301

 

16415 Addison Road, Suite 850, Addison, Texas 75001-5332

 



 

                                          
                                          
                                                             


--------------------------------------------------------------------------------



 

 

SCHEDULE B

 

State of Nevada

 

                                          
                                          
                                                             


--------------------------------------------------------------------------------



 

 

SCHEDULE C

Commercial Tort Claims

 

NONE

 

                                          
                                          
                                                             


--------------------------------------------------------------------------------



 

 

SCHEDULE D

 

PLEDGED EQUITY

 

[Attached]

 

 

                                          
                                          
                                                             

 

 